DETAILED ACTION
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites, “display a first graphical user interface (GUI) on a touch screen, the first GUI including a currency amount,”
This should be -- display a first graphical user interface (GUI) on [[DELETE a]] the touch screen, the first GUI including a currency amount. -- or something similar.
Terms previously referenced in the claim should be preceded by terms such as “the” or “said” to clarify the prior reference.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 1, is/are directed to a method (i.e. a process).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention is involves determining an amount of an electronic transaction; and transmitting information on the amount of the electronic transaction to an information processing system, which is a fundamental economic principles or practices (electronic transaction); and managing personal behavior or relationships or interactions between people (determining, transmitting).  

The mere nominal recitation of “using an electronic device” (preamble only) does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of displaying a first graphical user interface (GUI) on a touch screen, the first GUI including a currency amount; displaying a second GUI corresponding to transmission of the currency amount according to a currency transmission signal input to the touch screen; the “determining” and “transmitting” step employing signals (i.e., “the currency transmission signal”, “generated signal” respectively).   Although the claim recites “using an electronic device” (preamble only), the use of machine as a tool of a human operator, for example, is not the same as performance by the machine/ apparatus itself and all of the steps or acts positively recited in the body of the claim are silent regarding their performance by any type of machine/ apparatus, or component thereof.  Furthermore, the additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of (a) data display (e.g., “displaying”, etc. step(s) as claimed); (b) data processing (e.g., “determining”, etc. step(s) as claimed) (c) data receipt/ transmission (e.g., “transmitting”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering transaction information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The claim is recited at a high level of generality, and merely suggests automation of the step(s).  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  NOTE: (a) As noted although the preamble recites, “using an electronic device”, the body of the claim is actually silent regarding the machine/apparatus or any entity for that matter (e.g., human operator) actually performing the positively recited steps or acts required in the body of the claim.  (b)  Although “information processing system” is mentioned in the claims, the “information processing system” is not the entity (unknown, unclaimed) performing any of the positively recited steps or acts required of the claimed invention.  The “information processing system” is merely interacting with the entity (unknown, unclaimed) actually performing the steps or acts required of the clamed invention.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 01/04/21 does not provide any indication that the claimed invention incorporates anything other than generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Narasimhan operating in a similar environment, suggesting performing tasks such as (a) data display (e.g., “displaying”, etc. step(s) as claimed); (b) data processing (e.g., “determining”, etc. step(s) as claimed) (c) data receipt/ transmission (e.g., “transmitting”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data display (e.g., “displaying”, etc. step(s) as claimed); (b) data processing (e.g., “determining”, etc. step(s) as claimed) (c) data receipt/ transmission (e.g., “transmitting”, etc. step(s) as claimed) are well understood, routine and conventional.  SAP America Inc. v. Investpic, LLC, 890 F.3d 1016 USPQ2d 1638 (Fed Cir. 2018) (displaying and disseminating financial information) and Intellectual Ventures 1 LLC v. Capital One Bank (USA) (advanced internet interface providing user display access of customized web pages) indicate displaying information is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible.
Dependent claims 2 - 10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent electronic device claim 11 and dependent non-transitory computer-readable recording medium claim 23 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  The component(s) (i.e., “touch screen”, “processing circuitry”, “non-transitory computer-readable recording medium”, etc.) described in independent electronic device claim 11 and dependent non-transitory computer-readable recording medium claim 23, add nothing of substance to the underlying abstract idea.  At best, the product(s) (system; computer program product) recited in the claim(s) are merely providing an environment to implement the abstract idea.  

Dependent claims 12 - 22 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 8, 11 - 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narasimhan, US Pub. No. 2017/0011398.
Re Claims 1, 11 and 23:  Narasimhan discloses method for performing an electronic transaction using an electronic device/ electronic device/ non-transitory computer-readable recording medium, comprising: 
displaying a first graphical user interface (GUI) on a touch screen, the first GUI including a currency amount (Narasimhan, abstract, [0034] [0035] [0074] [0075]); 
displaying a second GUI corresponding to transmission of the currency amount according to a currency transmission signal input to the touch screen (Narasimhan, [0011] [0031] [0034] [0035] [0056] [0057] [0059] [0064] [0074] [0075]); 
determining an amount of an electronic transaction according to the currency transmission signal (Narasimhan, [0010] [0031] [0037] [0056] [0064] [0067] [0074]); 
and transmitting a generated signal containing information on the amount of the electronic transaction to an information processing system (Narasimhan, Fig. 1, [0015] [0034] [0074]).  
Re Claims 2 and 12:  Narasimhan discloses the claimed invention supra and further discloses wherein the first GUI includes a currency image of at least one of a bill or a coin, the currency image corresponding to the currency amount (Narasimhan, abstract, [0013] [0034] [0035] [0038] [0064] [0074] [0075], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).  
Re Claims 3 and 13:  Narasimhan discloses the claimed invention supra and further discloses wherein the currency transmission signal includes a touch signal received by the touch screen (Narasimhan, [0011] [0031] [0034] [0035] [0056] [0057] [0059] [0064] [0074] [0075], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).  
Re Claims 4 and 14:  Narasimhan discloses the claimed invention supra and further discloses wherein the touch signal includes at least one of a click touch signal or a drag touch signal (Narasimhan, [0011] [0031] [0034] [0035] [0039] [0056] [0057] [0059] [0064] [0074] [0075], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).  
Re Claims 5 and 15:  Narasimhan discloses the claimed invention supra and further discloses wherein the second GUI includes a dynamic currency image of a bill or a coin, the dynamic currency image corresponding to the currency amount (Narasimhan, [0011] [0013] [0031] [0034] [0035] [0038] [0056] [0057] [0059] [0064] [0074] [0075], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).  
Re Claim 6: Narasimhan discloses the claimed invention supra and further discloses displaying a third GUI corresponding to conversion of the currency amount into a different currency unit (Narasimhan, [0011] [0031] [0034] [0035] [0056] [0057] [0059] [0064] [0074] [0075]).  
Re Claim 7:  Narasimhan discloses the claimed invention supra and further discloses outputting at least one of a sound generated by a speaker, a vibration generated by a vibrator, or a visual effect on the touch screen contemporaneous with the displaying the second GUI (Narasimhan, abstract, [0038] [0040] [0073]).  
Re Claims 8 and 20:  Narasimhan discloses the claimed invention supra and further discloses wherein the determining the amount of the electronic transaction comprises: calculating the amount of the electronic transaction based on a face value of the currency amount (Narasimhan, [0010] [0031] [0037] [0056] [0064] [0067] [0074]).  
Re Claim 16:  Narasimhan discloses the claimed invention supra and further discloses wherein the processing circuitry is configured to cause the electronic device to: 
convert the currency amount into a different currency unit (Narasimhan, [0011] [0031] [0034] [0035] [0056] [0057] [0059] [0064] [0074] [0075]); and 
display a third GUI corresponding to the conversion of the currency into the different currency unit (Narasimhan, [0011] [0031] [0034] [0035] [0056] [0057] [0059] [0064] [0074] [0075]).
Re Claim 17:  Narasimhan discloses the claimed invention supra and further discloses
a speaker configured to generate a sound (Narasimhan, abstract, [0038] [0040] [0073]), 
wherein the processing circuitry is configured to cause the electronic device to output the sound contemporaneous with displaying the second GUI (Narasimhan, abstract, [0038] [0040] [0073]).  
Re Claim 18:  Narasimhan discloses the claimed invention supra and further discloses
a vibrator configured to generate a vibration (Narasimhan, abstract, [0038] [0040] [0073]), 
wherein the processing circuitry is configured to cause the electronic device to output the vibration contemporaneous with displaying the second GUI (Narasimhan, abstract, [0038] [0040] [0073]).  
Re Claim 19. Narasimhan discloses the claimed invention supra and further discloses wherein the processing circuitry is configured to cause the electronic device to display a visual effect using the touch screen contemporaneous with displaying the second GUI (Narasimhan, abstract, [0038] [0040] [0073]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan as applied to claims 1 and 11 above, and further in view of Ellis, US Pat. No. 10,853,791.
Re Claims 9 and 21:  Narasimhan discloses the claimed invention supra but fails to explicitly disclose wherein the currency amount is related to a balance of an electronic wallet.  
	Ellis discloses:
wherein the currency amount is related to a balance of an electronic wallet (Ellis, col. 6, line 55+ - col. 7, line 36; col. 9, line 50+ - col. 10, line 48; col. 11, lines 22 - 51; col. 13, lines 10 – 32, See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Narasimhan by adopting the teachings of Ellis to provide wherein the currency amount is related to a balance of an electronic wallet.  
	As suggested by Ellis, one would have been motivated to provide payment option flexibility.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claims 10 and 22:  Narasimhan discloses the claimed invention supra but fails to explicitly disclose receiving a signal containing payment information, the payment information including an amount of income, and the currency amount being related to the payment information.  
Ellis discloses:
receiving a signal containing payment information, the payment information including an amount of income, and the currency amount being related to the payment information (Ellis, col. 37, lines 3 - 27; col. 57, line 37+ - col. 58, line 7).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Narasimhan by adopting the teachings of Ellis to provide receiving a signal containing payment information, the payment information including an amount of income, and the currency amount being related to the payment information.  
	As suggested by Ellis, one would have been motivated to provide payment option flexibility.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Remarks
The following claims drafted by the examiner is presented to applicant for consideration. 
CLAIM 1 A method for performing an electronic transaction [[DELETE using an electronic device]], comprising: 
displaying, by an electronic device, a first graphical user interface (GUI) on a touch screen on the electronic device, [[DELETE the first GUI including a currency amount]] the first GUI including a currency image of at least one of a bill or a coin, the currency image corresponding to a currency amount representing a balance of an electronic wallet;   NOTE:  See original claims 2, 9.  See also, applicant’s specification as filed 01/04/21, para. [0014] [0064]
displaying, by the electronic device, a second GUI corresponding to transmission of the currency amount according to a currency transmission signal input to the touch screen, the second GUI including a dynamic currency image of at least one of a bill or a coin, the dynamic currency image corresponding to the currency amount; NOTE:  See original claims 5.  
outputting, by the electron device, at least one of a sound generated by a speaker on the electron device, a vibration generated by a vibrator on the electronic device, or a visual effect on the touch screen contemporaneous with the displaying the second GUI;  NOTE:  See original claim 7.  See also, applicant’s specification as filed 01/04/21, para. [0052] [0056] [0069] [0104]
determining, by the electronic device, an amount of an electronic transaction according to the currency transmission signal; 
and transmitting, by the electronic device, a generated signal containing information on the amount of the electronic transaction to an information processing system.  

CLAIM 11 An electronic device for executing an electronic transaction, comprising: 
a touch screen; 
a speaker configured to generate a sound;
vibrator configured to generate a vibration; and 
processing circuitry configured to cause the electronic device to 
display a first graphical user interface (GUI) on [[DELETE a]] the touch screen, [[DELETE the first GUI including a currency amount,]] the first GUI including a currency image of at least one of a bill or a coin, the currency image corresponding to a currency amount representing a balance of an electronic wallet;   NOTE:  See original claims 2, 9.  See also, applicant’s specification as filed 01/04/21, para. [0014] [0064]
display a second GUI corresponding to transmission of the currency amount according to a currency transmission signal input to the touch screen, the second GUI including a dynamic currency image of at least one of a bill or a coin, the dynamic currency image corresponding to the currency amount; NOTE:  See original claims 5.  
output at least one of the sound generated by the speaker, the vibration generated by the vibrator, or a visual effect on the touch screen contemporaneous with the displaying the second GUI;  NOTE:  See original claim 7.  See also, applicant’s specification as filed 01/04/21, para. [0052] [0056] [0069] [0104]
determine an amount of an electronic transaction according to the currency transmission signal[[DELETE,]];  and 
transmit a generated signal containing information on the amount of the electronic transaction to an information processing system.

CLAIM 23 A non-transitory computer-readable recording medium storing instructions that, when executed [[DELETE using]] by processing circuitry on an electronic device, cause the processing circuitry to perform [[DELETE the method for electronic transaction according to claim 1.]] operations comprising:  NOTE:  See applicant’s specification as filed 01/04/21, para. [0016] [0130] [0131]
displaying a first graphical user interface (GUI) on a touch screen on the electronic device, the first GUI including a currency image of at least one of a bill or a coin, the currency image corresponding to a currency amount representing a balance of an electronic wallet;   NOTE:  See original claims 2, 9.  See also, applicant’s specification as filed 01/04/21, para. [0014] [0064]
displaying a second GUI corresponding to transmission of the currency amount according to a currency transmission signal input to the touch screen, the second GUI including a dynamic currency image of at least one of a bill or a coin, the dynamic currency image corresponding to the currency amount; NOTE:  See original claims 5.  
outputting at least one of a sound generated by a speaker on the electron device, a vibration generated by a vibrator on the electronic device, or a visual effect on the touch screen contemporaneous with the displaying the second GUI;  NOTE:  See original claim 7.  See also, applicant’s specification as filed 01/04/21, para. [0052] [0056] [0069] [0104]
determining an amount of an electronic transaction according to the currency transmission signal; 
and transmitting a generated signal containing information on the amount of the electronic transaction to an information processing system.  

NOTE:  Similar changes may be needed to dependent claims.
NOTE:  The particular language used is not required, but intended as an aide to the applicant in overcoming one or more of the objections and/or rejections noted in this action.  Alternative language may be proposed.  Please indicate where support may be found in the specification for any amendments made. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697

	

/SARA C HAMILTON/Primary Examiner, Art Unit 3697